Citation Nr: 1454078	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  11-12 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected sleep apnea.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected sleep apnea.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1981 to June 1984.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated October 2009 and June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has asserted that his hypertension and diabetes mellitus are due to his service-connected sleep apnea.  He has submitted an opinion from his private physician that his sleep apnea caused his hypertension and diabetes, but, as explained to the Veteran at his hearing, the doctor provided no rationale for his conclusions.

The VA examiner's report from December 2010 opined the Veteran's hypertension and diabetes mellitus were diagnosed years before his sleep apnea, and therefore were not "caused by or a result of" his service-connected sleep apnea.  However, the Veteran submitted medical research suggesting sleep apnea may worsen these conditions.  Therefore, a supplemental VA examiner's opinion is required to determine whether the Veteran's current hypertension or diabetes mellitus were aggravated, permanently increased in severity, by his service-connected sleep apnea.

At his hearing, the Veteran requested additional time to submit private and VA medical records.  Although he submitted another opinion letter from his private physician, he did not submit any medical records.  While this case is in remand status, he is free to submit additional evidence.  Although the Board will request his updated VA medical records, he did not provide identifying information for the private medical records he wanted to submit, so nothing further can be done at this point.  Again, he can either submit medical records himself, or provide information identifying the private treatment records he wants VA to obtain on his behalf.

Accordingly, the case is REMANDED for the following actions:

1. Obtain the Veteran's medical records from El Paso VA for treatment from June 2012 to the present. 

2. Return the Veteran's file to the December 2010 VA examiner, if available, or to an equally qualified medical professional.  The examiner should review the complete claims file, including a copy of this remand, and a complete rationale should be provided for any opinion expressed.  Considering the evidence of record, the examiner is asked to address the following questions:


In answering these questions, the examiner should specifically address the multiple letters from Dr. Gonzalez opining the Veteran's sleep apnea caused his diabetes mellitus type II and hypertension and the medical research submitted by the Veteran stating sleep apnea may cause or worsen diabetes mellitus and hypertension.

a)  Is it as likely as not (50 percent or greater) the Veteran's currently diagnosed diabetes mellitus type II was caused OR aggravated (permanently increased in severity beyond the natural progression) by his service-connected sleep apnea?

b)  Is it as likely as not (50 percent or greater) the Veteran's currently diagnosed hypertension was caused OR aggravated (permanently increased in severity beyond the natural progression) by his service-connected sleep apnea?

3.  Then, readjudicate the claims.  If the appeals remain denied, provide the Veteran and his representative with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

